2022 IL App (1st) 200827-U
                                          No. 1-20-0827
                                     Order filed July 27, 2022
                                                                                     Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                              IN THE
                               APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
 ______________________________________________________________________________
                                                              )   Appeal from the
 HELENE TONIQUE WILLIAMS,                                     )   Circuit Court of
                                                              )   Cook County.
        Petitioner-Appellant                                  )
                                                              )   No. 2020CONC000314
                                                              )
                                                              )   Honorable
 (Judge Carol Kipperman, Appellee).                           )   Carol Kipperman,
                                                              )   Judge, presiding.



        JUSTICE ELLIS delivered the judgment of the court.
        Justices McBride and Burke concurred in the judgment.

                                            ORDER

¶1     Held: Affirmed. The record discloses no basis to overturn the trial court’s judgment
             refusing to waive notice-and-publication requirement for petitioner’s request for
             name change.

¶2     Petitioner Helene Tonique Williams appeals pro se from the circuit court’s order denying

her motion to waive notice and publication of her request for a name change. She named the circuit

court judge who denied her motion as appellee. Although the appellee has not filed a response

brief in this court, we may proceed under the principles set forth in First Capitol Mortgage Corp.
No. 1-20-0827


v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976), and have ordered the appeal taken on

petitioner’s brief and the record alone. For the reasons given below, we affirm the judgment.

¶3     The following facts are gleaned from the limited record on appeal, which consists of a 38-

page common law record. On February 27, 2020, petitioner filed a request for name change in the

circuit court. On July 7, 2020, she filed a motion to waive notice and publication of the name

change. In the motion, she asserted that notice and publication of the name change would put her

at risk of physical harm and/or discrimination because she had an “active federal assault lawsuit”

against a man whom she alleged was illegally allowed to be her co-parent and was a Secret Service

agent “who served for Bill/Hillary Clinton who’s under investigation for child sex trafficking,

pizza gate, pedophilia.”

¶4     Petitioner also stated that she is a member of a judicial watchdog group that was “granted

the right to put Hillary Clinton on trial.” Finally, petitioner alleged that the Department of Children

and Family Services and the Illinois Department of Human Rights denied her the right to know or

have any information about her biological mother.

¶5     On July 21, 2020, the circuit court denied petitioner’s motion to waive notice and

publication, finding that notice and publication would not put her at risk of physical harm or

discrimination, nor was petitioner protected under any of the list of enumerated statutes regarding

orders of protection or the like. The court indicated that the motion was denied because petitioner

had not provided sufficient documentation of risk, as required by statute. See 735 ILCS 5/21-

103(b-5) (West 2020).

¶6     Petitioner filed a notice of appeal that same day, writing that she would “like to have my

waiver of publication notice/motion waived for identity protection for vital name change court.”



                                                 -2-
No. 1-20-0827


After two extensions of time, she filed her brief before this court. We ultimately took the case on

appellant’s brief only, as noted above.

¶7     Petitioner’s pro se brief in this court consists solely of one handwritten paragraph. In the

paragraph, she states that she “want[s] to pursue a name change” from the name given to her by

her foster parents to the name given to her at birth. She asserts that she is no longer “connected to”

her foster family, “had to sue them,” and does not want her name change to be made public for

safety purposes. Petitioner further states that she “did a waiver for my information to be released

to the public, but was denied.” She states that the purpose of her appeal is to be granted the right

to change her name and that, in addition, she would “like to be granted the right for my vital name

change update not to be released to the public.” Petitioner concludes her brief with an assertion

that she would like “these new changes” to be made to her birth certificate in the vital records

department.

¶8     The statute allowing for waiver of the notice-and-publication requirement for a name

change provides that the individual applying for that waiver “must provide evidence to support the

claim that publishing notice of the name change would put the person at risk of physical harm or

discrimination.” Id. As noted, the court found that petitioner here did not supply sufficient

documentation.

¶9     The record on appeal contains no such documentation, beyond the written statement from

petitioner in her motion below. If petitioner did, in fact, bolster her claims with any documentation

at the trial level, we are unable to review it. Nor have we been provided with any transcript of

proceedings to know if any oral testimony was provided.




                                                -3-
No. 1-20-0827


¶ 10    Illinois Supreme Court Rule 341(h) (eff. Oct. 1, 2020) provides that an appellant’s brief

must contain a summary statement; an introductory paragraph; a statement of the issue or issues

presented for review; a statement of jurisdiction; the pertinent parts of any relevant statute or

similar authority; a statement of facts; argument, containing the appellant’s contentions and the

reasons therefor, with citation to the record and the authorities upon which the appellant relies; a

conclusion; and an appendix.

¶ 11    Petitioner’s brief, in contrast, contains only a single paragraph of pure argument. Petitioner

essentially re-argues her position but does not attempt to explain how the trial court’s finding was

in error.

¶ 12    Even if we were willing to forgive a pro se litigant’s failure to include all the necessary

portions of an appellate brief, we still must have a basis to review the judgment below. The trial

court ruled that petitioner failed to sufficiently document her claims, and without any such

documentation in the record on appeal, and no transcript of the proceedings, we have no basis to

find that the trial court’s judgment was erroneous.

¶ 13    Unfortunately, we are thus unable to proceed further with our review. It is the appellant’s

duty to present a sufficiently complete record to support her claims of error. Foutch v. O’Bryant,

99 Ill. 2d 389, 391 (1984). This duty applies even to pro se litigants. Rock Island County v.

Boalbey, 242 Ill. App. 3d 461, 462 (1993). Any doubts arising from the incompleteness of the

record must be resolved against the appellant. Foutch, 99 Ill. 2d at 392.

¶ 14    Finding no basis to disagree with the trial court’s reasoning, we have no choice but to

affirm the judgment below.

¶ 15    Affirmed.


                                                -4-